PER CURIAM.
On the basis of the showing before us and having in mind the circumstances stated in F.R.Cr.P. 46(c), 18 U.S.C., as determining the amount of bail which “will insure the presence of the defendant,” we do not feel justified at this time in interfering with the discretion exercised by the district judges in refusing to reduce the bail for defendant pending trial heretofore fixed, particularly in view of the prospect of speedy trial, now set for October 15, 1956. The orders refusing to reduce the bail are therefore affirmed.